Citation Nr: 1425883	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  09-11 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee limitation of extension due to degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from June 21, 1982 to November 10, 1982.  She served in the Army National Guard from February 1982 to November 1983, and subsequently she served in the Army Reserve until 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2008, the appellant had a hearing before a Decision Review Officer (DRO).  In July 2013, the appellant testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  

In October 2013, the case was most recently remanded for further development, to include obtaining treatment records and scheduling VA examinations.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

(The issue of entitlement to service connection for right ankle disability is addressed in the remand that follows the decision below.)



FINDING OF FACT

The right knee disability at issue has not resulted in disability tantamount to extension limited to 15 degrees.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right knee limitation of extension due to degenerative changes have not been met.  38 U.S.C.A. § 1155; 38 C.F.R.      §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for benefits, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish the benefit sought and must inform her that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

In an October 2007 letter, VA notified the appellant of the information and evidence needed to substantiate her claim, and of what part of that evidence she was to provide and what part VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  In addition, the RO advised the appellant of the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The October 2007 correspondence informed the appellant of the need for evidence of a worsening of a service-connected disorder.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187; see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  

The Board also notes that the claim for a higher rating for the service-connected right knee limitation of extension stems from the appellant's appeal of the initial rating assigned by the RO following the award of service connection.  In such cases, further VCAA notice is generally not required.  Dingess/Hartman, 19 Vet. App. at 490 (noting that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated"); see also Dunlap/ Nicholson, 21 Vet. App. 112 (2007).  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are for application.  Id.  In that regard, the Board finds that the notification requirements of 38 U.S.C.A. §§ 5104 and 7105 have been met.  A review of the record indicates that the appellant was provided notice of the decision, as well as an explanation of the procedure for obtaining appellate review.  Following receipt of her notice of disagreement, the appellant was appropriately notified of the applicable legal criteria in statements of the case.  The Board also notes that neither the appellant nor her representative has raised any allegation of any notice deficiency.  Goodwin v. Peake, 22 Vet. App. 128 (2008). 

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action with respect to the issue decided herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The appellant's service treatment records have been obtained and associated with the claims file, as have all identified and available post-service treatment records.  Significantly, neither the appellant, nor her representative, has otherwise alleged that there are any outstanding medical records probative of her claim that need to be obtained.  

The appellant has also been afforded VA medical examinations for her disorder, most recently in November 2013, in compliance with remand directives.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the appellant avers that the November 2013 examination of her right knee did not consider her complaints of pain, flare-ups, instability, locking and clicking, swelling, and weakness.  However, upon review of the examination report, the Board finds that the examiner considered her subjective complaints and medical history.  Findings necessary to rate the appellant's right knee disability have been made.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3. 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

The appellant's right knee degenerative limitation of extension due to degenerative changes has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5261.  (Her right knee has been separately evaluated as 20 percent disabling based on limitation of flexion under Diagnostic Code 5010-5260.  That evaluation is not on appeal, and the Board's discussion below will accordingly be limited to the disability caused by limited extension.)  

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.  Under DC 5261, extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.

In addition, when evaluating musculoskeletal disabilities based on limitation of motion, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

When considering separate ratings under different diagnostic codes, VA must avoid pyramiding, i.e., evaluating the same disability under different diagnostic codes or evaluating the same manifestation under different diagnostic codes.  38 C.F.R. § 4.14.  With regard to rating disabilities of the knee, VA's general counsel has issued two opinions indicating that a claimant who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  VA's general counsel has also found that separate ratings may be assigned under DCs 5260 and 5261, where there is compensable limitation of both flexion and extension.  See VAOPGCPREC 9-2004 (2004). (As noted above, this has been done in the appellant's case.)

The appellant underwent a November 2004 VA examination to assess the nature and severity of her right knee disability.  Physical examination revealed that the right knee was five millimeters bigger than the left knee, moderate tenderness was seen on the inferior patellar ligament and along the medial joint line, with crepitus on flexion and extension, more in the right knee than the left knee, fatigability and more pain at the count of six, along with lack of endurance.  Range-of-motion testing revealed normal extension to 0 degrees.  Subjective pain on extension was to 0 degrees.  There was no instability.  

At a March 2006 VA examination, the appellant's extension, to include active motion against gravity, was 40 to 10 degrees.  Pain began at 10 degrees.  The examiner noted that the appellant had severe guarding; thus, causing her range of motion to be highly diminished on physical examination.  The examiner stated that the appellant would not allow him to flex or extend her knee beyond a few degrees.  He said that the appellant lacked terminal extension at 10 degrees, which was due to guarding and not locking of the joint.

In August 2007, the appellant submitted a typed statement that she wears a knee brace wrap to help alleviate her pain, so she can perform her duties at work.

A January 2008 VA examination shows the appellant had normal extension of her right knee to 0 degrees with no objective evidence of pain following repetitive motion nor additional limitations after three repetitions of range of motion.  There was no ankylosis.

The appellant again underwent a VA examination in April 2008.  Range-of-motion testing of the right knee revealed extension of 0 to 10 degrees.  There was no objective evidence of pain following repetitive motion or additional limitations after three repetitions of range of motion.  

A May 2008 private treatment record completed by Dr. Ackerman noted swelling of the right knee and the appellant's complaints of giving out and locking.  Extension was to 0 degrees.

A May 2008 letter by Dr. Liporace indicates that the appellant's ability to walk, kneel, squat, climb, and stand have all been significantly affected by her right knee condition.

During the July 2013 video conference hearing, the appellant testified that her right knee regularly "gives out" and "locks up."  She related that her employer had provided a rest bar for her to use while working.  She also reported a reduced ability to stand and walk.  She further testified to taking medication to alleviate her pain and wearing a knee brace. 

A November 2013 letter by Dr. Liporace indicates that the appellant was last seen in his office on November 6, 2013 with complaints of progressively worsening and debilitating knee pain.  The appellant reported that she had had chronic recurring knee pain since basic training in 1982.  Dr. Liporace stated that on examination, the appellant exhibited bilateral knee swelling with tenderness and decreased range of motion.  She also displayed findings consistent with patellar tendonitis.

Most recently, the appellant underwent a November 2013 VA examination.  The examiner noted the appellant's complaints of sharp pain that causes her knee to buckle four to five times each week.  The appellant described having daily pain in her knee that increases when weight bearing and that also locks.  She also reported constant swelling distal to the knee joint and patella, and is localized, warm, and tender.  The appellant further reported that she can only walk ten minutes before she sits down and that she has a desk job at the Post Office.  The examiner also noted the appellant's reported regular use of a brace and cane.  Range-of-motion testing revealed right knee extension to 0 degrees.  Objective evidence of pain with active motion of the right side was not noted.  There was no instability.  The appellant was able to perform repetitive-use testing with three motions.

The above evidence reflects that the appellant is not entitled to a rating higher than 10 percent for the right knee at any time during the claim period under DC 5261.  Range-of-motion testing reflected that knee extension has not been limited to 15 degrees, even when pain was considered.  In fact, extension was most often measured at 0 degrees.  In addition, while the appellant complained of flare-ups, repetitive motion testing did not result in additional limitation warranting any higher rating, and no VA examiner or treatment provider indicated that the degree of additional limitation during flare-ups would result in additional limitation warranting any higher rating.  The Board has considered the appellant's lay statements in this regard, as well as her statements regarding pain and other symptoms, and finds that the specific findings of trained health care professionals are of greater probative weight than the appellant's lay assertions regarding limitation of range of motion, including the degree of impairment during episodes of pain or flare-ups.  Moreover, there was no medical or lay evidence of ankylosis of the knee, impairment of the tibia or fibula, recurrent subluxation or lateral instability of the knee, removal or dislocation of semilunar cartilage, or genu recurvatum, warranting a higher or separate rating under any other potentially applicable diagnostic code.  Therefore, a higher rating for limitation of extension is not warranted.

The Board has also considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the rating criteria reasonably describe the symptomatology related to the appellant's right knee degenerative changes with limitation of extension.  The appellant has described symptomatology involving pain, limitation of motion, and fatigability.  Diagnostic Code 5261 specifically contemplates limitation of motion and entitlement to separate ratings based on instability have been considered, along with additional functional impairment due to symptoms such as pain and fatigability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  

For these reasons, the Board finds that the rating criteria clearly contemplate the appellant's disability picture in this instance.  They include symptomatology of the type reported by the appellant and by medical professionals on clinical evaluation. Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a rating in excess of 10 percent for right knee limitation of extension due to degenerative changes is denied.


REMAND

The appellant contends that she fell during a basic training exercise and injured her right ankle.  In the alternative, the appellant contends that her right ankle disability is secondary to service-connected disability.

Service treatment records are silent with regard to any type of right ankle disability.

This case was most recently remanded in October 2013.  At that time, the Board determined that an August 2012 VA examination and its November 2012 addendum, completed pursuant to a March 2013 remand, were inadequate.  The Board also acknowledged that the appellant has been employed with the United States Postal Service (USPS) since approximately 1985 and has stated repeatedly that she initially worked as a letter carrier, but later transferred to an office job because of her right ankle and right knee disabilities.  The Board directed the agency of original jurisdiction (AOJ) to contact USPS and request all available records.  Such action was completed.

As instructed by the October 2013 remand, the appellant submitted to a new VA examination in November 2013.  The VA examiner provided an opinion with respect to both direct and secondary service connection.  

With regards to the issue of direct service connection, the VA examiner opined that the appellant's right ankle disability was not due to service.  The examiner noted that the appellant had been a letter carrier after active duty until she was given a desk job in the post office a few years ago.  She further opined that the appellant's right ankle disability was consistent with her occupation as a letter carrier rather than an alleged in-service injury.  The examiner explained that the trauma to the ankle would have been evident and treated and that she would have expected the appellant to have sought treatment sooner than 2000.  However, this opinion was not based on a complete picture of the appellant's history.  Evidence received on November 19, 2013 (12 days after the VA examination), indicates that the appellant began working as a letter carrier for the USPS in April 1985 and changed positions to a distribution clerk in September 1985.  Thus, this evidence suggests that the appellant's occupation was not that of a letter carrier for many years as previously thought.  While the November 2013 examiner offered a well-reasoned rationale for her opinion, it appears that she did not have a chance to review the USPS records, and thus, based her opinion on an incomplete picture.  On remand, an addendum opinion must be acquired which takes into account this additional information.

With regards to the issue of secondary service connection, the November 2013 VA examiner did not provide adequate rationale for determination that the appellant's right ankle disability was not secondary to her service-connected disabilities.  Specifically, the examiner stated that "review of the literature does not support the appellant's contention that [her service-connected disability] causes right ankle osteochondral injury."  The October 2013 remand directed that the opinion must include "a full and complete rationale."  In this case, the examiner's opinion is inadequate as it is essentially a bare conclusion, unaccompanied by discussion, explanation, or citation to clinical findings in this specific claimant's case.  Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  (A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).)

Given the foregoing, the Board finds that there has not been substantial compliance with the October 2013 remand, and that it may not proceed with a decision at this time.  Id; see also Dyment v. West, 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377 (2002) (noting that a claimant has a right to substantial compliance with instructions set forth in remands by the Board).  Accordingly, a remand is required to return the claims files to the examiner in order to supplement the opinion, or, if the examiner who performed the November 2013 VA examination is no longer available, to afford the appellant a new examination, and to obtain another opinion.

Accordingly, the case is REMANDED for the following action:

1. Return the claims files to the examiner who performed the November 2013 VA examination, and request that she supplement her opinion on both direct and secondary service connection with a more complete explanation, with reference to pertinent evidence, including service and post-service medical records, and any relevant medical principles.  The examiner should also review the Board's discussion in the body of this remand for an overview.  (Specific consideration should be given to the records showing less time spent by the appellant as a letter carrier than previously known.)

(If the examiner who performed the November 2013 VA examination is no longer available, afford the appellant a new examination.  The claims folder and a copy of this remand should be reviewed by the examiner.) 

After reviewing the file, the examiner should render the following opinions:

(a) Is it at least as likely as not, i.e., 50 percent probability or greater, that any currently diagnosed right ankle disability began during the appellant's period of ACDUTRA (June 1982 to November 1982) or is otherwise related to such service?  In answering this question, the examiner should address the appellant's lay statements (to include her July 2013 testimony) regarding the incurrence of a right ankle problem and continuity of symptomatology.  The examiner should set forth the medical reasons for accepting or rejecting the appellant's statements that she had right ankle pain during that period of service and has had it since.  As discussed in the body of this remand, the examiner must consider the fact that the appellant was an USPS letter carrier for five months as evidenced by the submitted USPS records.  

(b) Is it at least as likely as not, i.e., a 50 percent probability or greater, that any currently diagnosed right ankle disability was caused or aggravated (permanently worsened beyond normal progression) by a service-connected disability?  (The appellant is service connected for left hip degenerative joint disease; right hip trochanteric bursitis with degenerative joint disease; left knee degenerative joint disease; right knee patellofemoral syndrome with degenerative changes; and right knee degenerative changes with limitation of extension.)

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on an issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2. The AOJ should ensure that the development sought above is completed.  Thereafter, readjudicate the claim remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the appellant and her representative time to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


